UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6628



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE ACHILLE MCALLISTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-01-57-MU)


Submitted:   September 28, 2005        Decided:     November 16, 2005


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Achille McAllister, Appellant Pro Se. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wayne Achille McAllister appeals the district court’s

order denying relief on his petition for writ of error audita

querela under the All Writs Act, 28 U.S.C. § 1651(a) (2000).             We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. McAllister, No. CR-01-57-MU (W.D.N.C. Apr. 11,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -